Citation Nr: 0739385	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-38 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to 
September 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the claim to reopen 
claims for entitlement to service connection for hearing loss 
and for hepatitis C.  

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge at the RO in St. Petersburg, 
Florida, on July 26, 2007, but he failed to appear.  
The Board received a motion in October 2007 to advance this 
case on the docket, and the motion was granted in 
December 2007.  

The veteran has reported that he suffered from ringing in his 
ears after an explosion during service.  A claim for service 
connection for tinnitus is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004, the veteran submitted a VA Form 21-4142, 
asking that VA records from his October 2004 audiology 
examination be obtained.  Although VA has a duty to assist a 
claimant in obtaining evidence to substantiate his claim (see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007)), 
and the RO obtained some of the veteran's VA treatment 
records, that particular treatment record was not obtained.  
VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  Therefore, a remand 
is necessary for the purpose of obtaining the record 
requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the veteran submitted a copy of a VA audiology 
examination report from June 2004 that has a note in it that 
the results from the audiology tests were filed separately.  
The test results from that June 2004 VA examination are not 
with the examination report.  Those test results should also 
be associated with the claims file.  

The veteran's representative argues that it is unfair to deny 
the veteran's claim because his service medical records were 
lost in a fire, due to no fault of his own.  When a veteran's 
service medical records have been destroyed, VA has a 
heightened duty to assist the veteran; but the legal standard 
for proving a claim is not lowered.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  

Here, one of the unestablished facts necessary to 
substantiate the veteran's claim is whether his claimed 
disabilities were incurred during service.  VA has the means 
to search Surgeon General Office extracts, hospital records, 
and unit records that might establish the veteran's inservice 
disabilities, but in order to explore those secondary 
sources, further information is needed from the veteran.  

The Board notes that since his claim was filed, the veteran 
has been asked for the needed addition information three 
separate times-in March 2004, in December 2006, and in 
January 2007-but the veteran has not responded to the RO's 
requests for details about his inservice injury.  Yet, since 
there is a heightened duty in this case to assist the veteran 
in obtaining evidence to substantiate his claim, the RO/AMC 
should send another letter asking for the missing 
information.  

Before doing so, however, the RO/AMC should read the 
information in the claims folder, such as the Separation 
Qualification Record and in the January 1975 letter (and the 
other documents attached to it) to see if the information 
contained therein would be helpful in searching secondary 
sources.  See M21-1MR, Part III, Subpart iii, Chapter 2, 
Section E, paragraph 26.b.  The separation document lists the 
veteran's Army Serial Number, which may be useful in 
searching for information.  In the January 1975 letter, the 
veteran outlined the various places that he served during 
World War II.  He mentioned in that letter that he was 
originally assigned to the 634th Quartermaster Platoon (LM) 
and the May 1942 certificate conferring on him the rank of 
technician third grade also lists that as his unit.  

In addition, he reported that he arrived in Wellingtonborough 
(in Northhamptonshire, England) in August 1942.  Shortly 
thereafter, he received some shots and as a result of his 
reaction to those shots, he was hospitalized in a G.I. 
hospital near the town of Chorley (in Lancashire, England).  
His vaccine records show he received shots in August 1942 and 
the next shots were not until August 1943.  He reported that 
after discharge from the hospital stay for hepatitis, he was 
reassigned to the 1645 Ordnance and Supply and Maintenance 
Company, Aviation, at Melchbourne, England.  (He has produced 
the caption to a photograph that indicates that he was in the 
company.)  Later, he went to Alconbury Air Force Base.  From 
there, he was detached to Heston Airfield, which he describes 
as in the buzz bomb alley, perhaps referring to the "Baby 
Blitz" of 1944.  He explains that it was there that the 
explosion occurred that affected his hearing.  

The veteran notes in the January 1975 letter that he has 
other papers from his military service, but he sent only 
those that he thought VA would need.  The RO/AMC should ask 
the veteran (and send a copy of the request to his 
representative) to review his documents again to glean any 
information about the time frame of his claimed injuries and 
the units to which he was assigned, and if relevant, send 
more of those documents to VA.  

The veteran has also reported that he was employed at C.C. 
since 1957, and that his employer was aware of his left ear 
deafness.  On remand, the RO/AMC should make arrangement to 
obtain any employment physicals from the veteran's employer.  
Also, the veteran reported that he was treated for hearing 
loss by Dr. Monsour in January 1979.  These records should be 
requested, as well.

Finally, in November 2004, after the October 2004 statement 
of the case was issued, the veteran submitted medical 
evidence relating to his hearing loss claim.  In 
October 2006, the RO also associated with the veteran's 
claims folder some VA medical records relating to both of the 
issues on appeal.  If the agency of original jurisdiction 
(AOJ) receives additional pertinent evidence after a 
statement of the case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board, the AOJ must furnish the appellant 
and his representative with a supplemental statement of the 
case.  38 C.F.R. § 19.31(a) (2007).  Accordingly, a 
supplemental statement of the case must be issued.  

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the information 
already supplied by the veteran, send the 
veteran (and his representative) a letter 
requesting whatever information would make 
it possible to search secondary sources 
(such as the Surgeon General Office 
extracts, unit sick/morning reports, 
clinical records, etc.) to find medical 
information about the veteran's claimed 
in-service disease and injury.  Also, ask 
the veteran to review again the military 
documents he has in his possession to find 
the needed information or to send VA 
copies of those documents.  

2.  Make arrangements to obtain all of the 
veteran's  relevant medical treatment 
records from VA medical facilities, 
especially the records from the VA 
Outpatient Clinic in Viero, Florida, of 
the October 2004 audiology examination 
report, and the audiology test results 
from the June 2004 audiology examination 
report.  Associate any evidence obtained 
with the claims folder.  

3.  Make arrangements to obtain the 
veteran's employment physicals, if 
available, dated since 1957.

4.  Make arrangements to obtain the 
veteran's treatment records for hearing 
loss from Dr. Monsour in Merritt Island, 
FL, dated since January 1979.

5.  Then, readjudicate the issues on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
(SSOC).  Allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



